83357: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15243: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83357


Short Caption:KIA, M.D. VS. DIST. CT. (DELEE, M.D)Court:Supreme Court


Related Case(s):82357


Lower Court Case(s):Clark Co. - Eighth Judicial District - A757722Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/15/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAli Kia, M.D.Patricia Egan Daehnke
							(Collinson, Daehnke, Inlow & Greco)
						Linda K. Rurangirwa
							(Collinson, Daehnke, Inlow & Greco)
						


PetitionerNevada Hospitalist Group, LLPErin E. Jordan
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestCholoe GreenDaniel Marks
							(Law Office of Daniel Marks)
						Nicole M. Young
							(Law Office of Daniel Marks)
						


Real Party in InterestFrank J. Delee, M.D.Brigette E. Foley-Peak
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Eric K. Stryker
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


Real Party in InterestFrank J. Delee M.D., P.C.Brigette E. Foley-Peak
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Eric K. Stryker
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


Real Party in InterestSunrise Hospital and Medical CenterTyson J. Dobbs
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Michael E. Prangle
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


RespondentJasmin D. Lilly-Spells


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/12/2021Filing FeeFiling fee paid. E-Payment $250.00 from Patricia Egan Daehnke. (SC)


08/12/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-23424




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-23425




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-23426




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-23427




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-23428




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-23429




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-23430




08/12/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-23431




09/13/2021MotionFiled Real Party in Interest Nevada Hospitalist Group, LLP's Motion for Leave to Join Petitioner Ali Kia, M.D.'s Petition for Writ of Mandamus. (SC)21-26383




10/14/2021Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. fn1 [Real party in interest Nevada Hospitalist Group, LLC has filed a motion for leave to join petitioner Ali Kia, M.D.'s Petition for a writ of Mandamus. No opposition has been timely filed. Cause appearing, the motion is granted. The clerk of this court shall amend the caption to conform to the caption on this order.] (SC)21-29580




11/02/2021Notice/IncomingFiled Notice of Appearance of Real Party in Interest Choloe Green. (SC)21-31521




11/02/2021MotionFiled Motion to Extend Time to Answer Writ of Mandamus and for Reconsideration of Writ of Mandamus Previously Filed by Choloe Green. (SC)21-31522




11/15/2021Order/ProceduralFiled Order. Choloe Green has filed a notice of appearance as a real party in interest in this matter. The clerk shall add Green as a real party in interest in this matter. Choloe Green's answer to petition for writ due: 28 days. Petitioners shall have 14 days from service of Green's answer to file and serve a single reply responding to all answers. Green has also filed a motion for an extension of time to file an answer to the petition and for reconsideration of the denial of her petition for a writ of mandamus in Docket No. 82357.  Green also repeats her request to be added as a real party in interest.  Given the above orders, this court takes no action on the requests for an extension of time and to be added as a real party in interest.  Green's request for reconsideration of a dispositional order in a separate case is not appropriately made in the context of a motion in this matter.  Accordingly, the motion for reconsideration is denied. (SC)21-32639




12/13/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER PHONE WITH ATTORNEY). (SC)


12/13/2021Petition/WritFiled Real Party in Interest Choloe Green's Answer to Petition for Writ of Mandamus. (SC)21-35445




12/13/2021AppendixFiled Supplemental Appendix to Answer to Petition for Writ of Mandamus. (SC)21-35446




12/15/2021Order/ProceduralFiled Order to File Answer. Real parties in interest Frank J. Delee, M.D., Frank J. Delee M.D., P.C., and Sunrise Hospital and Medical Center, LLC shall have 14 days from the date of this order to file and serve an answer. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC)21-35746




12/29/2021Notice/IncomingFiled Real Party in Interest Sunrise Hospital and Medical Center's Notice of Non-Opposition. (SC)21-37134




12/29/2021MotionFiled Real Party in Interest Frank J. Delee, M.D. and Frank J. Delee, M.D., PC's Motion for Leave to Join Respondent Choloe Green's Answer to Ali Kia, M.D.'s Petition for Writ of Mandamus. (SC)21-37143




12/29/2021AppendixFiled Real Party in Interest Frank J. Delee, M.D. and Frank J. Delee, M.D., PCs Supplemental Appendix to Motion for Leave to Join Respondent Choloe Green's Answer to Ali Kia, MDs Petition for Writ of Mandamus. (SC)21-37145




01/06/2022Order/ProceduralFiled Order Granting Motion.  The motion of real parties in interest Frank J. Delee, M.D. and Frank J. Delee M.D., P.C. for leave to join the answer filed by real party in interest Choloe Green on December 13, 2021, is granted.  As the remaining real party in interest has filed a notice of non-opposition to the petition, petitioners shall have 14 days from the date of this order to file and serve any reply.  (SC)22-00531




01/20/2022Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus. (SC)22-02107




04/15/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-11976




05/13/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  SNP22-JH/LS/DH  (SC)22-15243




06/07/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18022




06/07/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View